     Case 2:20-cv-00886-JAM-CKD Document 9 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ERNANIE LATORRE,                                   No. 2:20-cv-00886-JAM-CKD PS
12                      Plaintiff,
13          v.                                          ORDER
14   RAYMUNDO CALARO, et al.,
15                      Defendants.
16

17          This matter is set for a status conference to be held on October 7, 2020. A review of the

18   docket demonstrates that none of the thirty-two defendants named in plaintiff’s complaint have

19   been served. Pursuant to this court’s order, plaintiff had 90 days to serve defendants with process

20   in this action; plaintiff was similarly ordered to file a certificate of service concurrently with such

21   service. (ECF No. 6 at 1-2.) Those deadlines have passed, and plaintiff has not filed those

22   documents with the court.

23          Pursuant to Federal Rule of Civil Procedure 4

24                  If a defendant is not served within 90 days after the complaint is
                    filed, the court--on motion or on its own after notice to the plaintiff-
25                  -must dismiss the action without prejudice against that defendant or
                    order that service be made within a specified time. But if the
26                  plaintiff shows good cause for the failure, the court must extend the
                    time for service for an appropriate period.
27

28   Fed. R. Civ. P. 4(m). While the court would be within its discretion to dismiss the complaint in
                                                        1
     Case 2:20-cv-00886-JAM-CKD Document 9 Filed 09/30/20 Page 2 of 2

 1   this case, as plaintiff has not shown good cause, after considering plaintiff’s pro se status, and the

 2   court’s desire to determine this action on the merits, the court will grant an additional 60 days to

 3   effectuate service on the defendants named in plaintiff’s complaint. Plaintiff is advised to follow

 4   Federal Rule of Civil Procedure 4(e), outlining the service of individuals. While plaintiff is not

 5   required to hire a professional process server, considering the number of defendants in this action

 6   and plaintiff’s current failure to serve any of them, plaintiff may want to consider that option.

 7   Regardless of whether plaintiff hires a process server, plaintiff must follow Federal Rule of Civil

 8   Procedure 4 to properly effectuate service. Additionally, while plaintiff is granted an extension to

 9   serve defendants, plaintiff is cautioned that if she fails to serve any defendant, or file the required

10   certificates of service, plaintiff’s complaint will be subject to dismissal as to those defendants.

11                Accordingly, it is HEREBY ORDERED that:

12                1.    Plaintiff is granted an additional sixty days, from the date of this order, to

13   effectuate service on the named defendants.

14                2.    The Initial Scheduling Conference currently set for October 7, 2020 is

15   VACATED; the court will reschedule this hearing if it is deemed necessary.

16   Dated: September 29, 2020
                                                           _____________________________________
17
                                                           CAROLYN K. DELANEY
18                                                         UNITED STATES MAGISTRATE JUDGE

19

20
21   Jr.866.ext

22

23

24

25

26
27

28
                                                           2
